Downey, C. J
In an action to recover the amount of a subscription to the articles of association of a gravel road company, in process of organization, it is necessary that the complaint should show a substantial compliance with the requirements of the statute in the subsequent acts necessary to complete the organization of the company and give it a right of action to recover the amount subscribed. An allegation that subsequently the said company was legally organized, in which organization the defendant aided, is not sufficient to show such organization. It is the statement of a legal conclusion. The facts should be stated. Haun v. The Mulberry, etc., Gravel Road Co., 33 Ind. 103, and cases cited; Hain v. The N. W. Gravel Road Co., 41 Ind. 196.
The judgment is reversed, with costs, and the cause remanded.